DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase of “slide device…contacting section” (line 5) raises a great deal of confusion, which renders the claim as indefinite. The recitations of “slide device” and the term of “and” within this phrase imply that a single slide device is configured to relatively slide both the stage and the contacting section.  This contradicts the specification as it appears that in Figures 5 and 6 of the applicants’ specification, the slide device is component moving member 152, which slides only the stage 156 and not the contacting section 128 (e.g. ¶¶ [0065], [0066]).
In Claim 4, “the collection member” (line 4) lacks positive antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0073514 to Watanabe (hereinafter “Watanabe”) in view of U.S. Publication 2009/0241327 to Kashitani et al (hereinafter “Kashitani”).
Claim 1:  Watanabe discloses a component supply device (e.g. Fig. 18) comprising:
a stage (e.g. 92) configured such that electronic components (e.g. 4) are scattered on the stage (e.g. Fig. 19);
a contacting section (e.g. 23, 24) provided at a height so as to contact the electronic components on the stage (e.g. Figs. 3, 5, see ¶ [0037]);
a slide device (e.g. 93, in Fig. 19 and 15, 15b in Fig. 3) configured to relatively slide the stage and the contacting section (e.g. ¶¶ [0063], [0034]);
a dropping opening (e.g. inside of 95) configured to allow the electronic components scattered on the stage to drop in accordance with the relative movement of the stage and the contacting section by the slide device (e.g. ¶ [0063]); and
a wall (e.g. 15a, in Fig. 18) provided at a side opposite to a side [e.g. right side of 95 in Fig. 18 or 19] of the dropping opening at which the electronic components scattered on the stage drop;
wherein the contacting section is provided to extend in a [Z-axis, Fig. 3] direction perpendicular to a sliding [Y-axis, Fig. 19] direction by the slide device, and at least a portion [angled outer side portions of 24, in Fig. 8] of the contacting section is inclined with respect to a straight [Y-axis] direction along the sliding direction and an upper surface of the stage.
Claim 2:  Watanabe discloses the component supply device according to claim 1, wherein the contacting section is inclined such that a center section (e.g. along 42, in Fig. 8) of the contacting section is further away from the dropping opening than both [bottom] edge sections of the contacting section (of 24).
Claim 3:  Watanabe discloses the component supply device according to claim 1, wherein a distance between the wall (e.g. 15a) and an edge section [e.g. right side of 95] of the dropping opening on a side at which the electronic components scattered on the stage drop is much greater than 1.2 times a maximum dimension of the electronic component (e.g. 4, Fig. 18).
Claim 4:  Watanabe discloses the component supply device according to claim 1, further comprising: 
a box member (e.g. 95) that is open at a top surface, wherein the top surface opening of the box member functions as the dropping opening, and a side surface [inner vertical surface of 15a] of a collection member (e.g. 22) functions as the wall.
Watanabe discloses substantially all of the limitations of the claimed component supply device, further including that the dropping opening is configured to allow the electronic components scattered on the stage that have not been caught by the contacting section to drop in accordance with the relative movement of the stage and the contacting section by the slide device.  Watanabe does not teach that the dropping opening is configured to allow the electronic components scattered on the stage that have been caught by the contacting section to drop in accordance with the relative movement of the stage and the contacting section by the slide device.
Kashitani discloses an art-recognized equivalent component supply device, including a contacting section (e.g. 5, 6) provided at a height so as to contact electronic components on a stage (e.g. 3), and a dropping opening (e.g. within ejection box 16) is configured to allow the electronic components on the stage that have been caught [picked up] by the contacting section (e.g. 5, 6) to drop in accordance with the relative movement of the stage and the contacting section (e.g. ¶ [0061]).  This configuration includes a camera (e.g. 10) to recognize a position of the component on the contacting section and if the position is faulty, the contacting section drops the component in the dropping opening.  This allows the component to be mounted subsequently on the printed circuit board in the right position.
Such a modification to Watanabe would include adding a camera, to recognize any faulty positioning of the components that have been caught [picked up] by the contacting section and if so, drop the components into the dropping opening, based on the teachings of Kashitani.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made this modification to Watanabe in light of the teachings of Kashitani, to avoid any future errors in mounting of components on the printed circuit boards based on faulty positioning of the components on the contacting section.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication, JP 2010-215408 discloses a component supply device (in Fig. 1) that includes a box member (2) with an open top surface as a dropping opening and a contacting section (18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896